
	
		III
		112th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Johanns (for
			 himself, Ms. Stabenow, and
			 Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating May 15, 2012, as the
		  sesquicentennial of the founding of the Department of
		  Agriculture.
	
	
		Whereas, on May 15, 1862, President Abraham Lincoln signed
			 into law an Act that established a Department of Agriculture (12 Stat. 387,
			 chapter 72);
		Whereas President Lincoln gave the Department of
			 Agriculture general authority to acquire and spread useful information on
			 agricultural subjects and to assist in the development and use of new and
			 valuable seeds and plants;
		Whereas, in 1862, President Lincoln also signed into law
			 the Act entitled An Act to secure homesteads to actual settlers on the
			 public domain (commonly known as the Homestead Act of
			 1862; 12 Stat. 392, chapter 75) and the Act of July 2, 1862 (commonly
			 known as the First Morrill Act; 12 Stat. 503, chapter 130),
			 which, along with the creation of the Department of Agriculture, lay the
			 foundation for Federal agricultural policy;
		Whereas, in the 1850s, there was 1 farmer for every 2
			 people in the United States, while today the average farmer in the United
			 States feeds more than 150 people;
		Whereas the United States is now the second largest
			 producer and the largest exporter of agricultural products in the world;
		Whereas the role of the Department of Agriculture has
			 expanded to include functions impacting nearly every aspect of the rural United
			 States and beyond;
		Whereas the Department of Agriculture helps to ensure the
			 safety of the food supply of the United States, provides conservation
			 assistance, collects market data, provides nutrition assistance, protects the
			 health of plants and animals, supports rural communities, conducts agricultural
			 research, maintains risk management tools for producers, and promotes
			 agricultural exports; and
		Whereas the professionalism, dedication, and work ethic of
			 the public servants at the Department of Agriculture provide a shining example
			 of why President Lincoln called the Department of Agriculture the
			 People’s Department: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 men and women of the Department of Agriculture on the occasion of the 150th
			 anniversary of the Department;
			(2)celebrates the
			 growth and success of agriculture in the United States; and
			(3)honors the
			 farmers and ranchers of the United States, whose ingenuity, adaptability, and
			 skill have created the safest and most abundant food supply in the history of
			 mankind.
			
